Citation Nr: 0612016	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  01-06 275A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lipomata of the right upper extremity from August 30, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
lipomata of the left upper extremity from August 30, 2002.

3.  Entitlement to a rating in excess of 10 percent for 
lipomata of the right lower extremity from August 30, 2002.

4.  Entitlement to a rating in excess of 10 percent for 
lipomata of the left lower extremity from August 30, 2002.

5.  Entitlement to a rating in excess of 10 percent for 
lipomata on the back from August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2000 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied the veteran's claim for a rating higher 
than 30 percent for lipomata.  The veteran timely perfected 
an appeal of that decision.  Subsequently, in a rating action 
dated in March 2004, the RO assigned separate 10 percent 
disability evaluations for the right upper extremity, the 
left upper extremity, the right lower extremity, the left 
lower extremity, and the back, effective August 30, 2002.

The Board issued a decision in August 2004, that denied 
entitlement to a rating in excess of 30 percent for lipomata 
for the period from October 2, 1990 to August 29, 2002.  In 
addition, through the Appeals Management Center (AMC), in 
Washington, DC, the Board remanded to the RO, for further 
development, the issues that appear on the title page of this 
decision.  The development requested on remand was completed, 
and the case has been returned to the Board for continuation 
of appellate review.  


FINDING OF FACT

Since August 30, 2002, lipomata have consisted of multiple 
lesions of various sizes affecting the legs, especially the 
thighs; the forearms and upper arms; and abdomen, chest, and 
back; lipomata involve more than 40 percent of the entire 
body.


CONCLUSION OF LAW

The criteria for a 60 percent rating for multiple lipomata, 
since August 30, 2002, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7819, 7806 (in 
effect since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in June 2003 and September 2004, coupled with 
the Board's remand of August 2004, satisfied the duty to 
notify provisions.  The veteran has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  

While the initial denial of these claims was in August 2000, 
the veteran was thereafter provided an examination and the 
claims were readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Benign skin neoplasms are rated as disfigurement of the head, 
face, or neck (DC 7800), as scars (DC's 7801, 7802, 7803, 
7804, or 7805), or as impairment of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819.

Under criteria in effect since August 30, 2002, dermatitis or 
eczema is rated as follows under 38 C.F.R. § 4.118, 
Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  

A 30 percent rating is warranted where there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

A 10 percent rating is warranted where there is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A noncompensable rating is warranted where there is less than 
5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  

Or rate as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.

Analysis

A VA dermatologic examination was performed in February 2005.  
According to history, the veteran, during military service 
around 1955, underwent a excision of a lump that was 
diagnosed as a lipoma.  Thereafter, the condition gradually 
extended over the four extremities and back, and other areas 
as well.  It had reportedly been constant and progressive.  
The veteran indicated that, periodically, he underwent 
numerous sequential surgeries for removal of lipomas that had 
become painful, probably several hundred were surgically 
removed over the years.  

On examination, it was found that the veteran had quite 
obvious, somewhat disfiguring, soft, movable, subcutaneous 
lumps of different sizes, with normal overlying skin.  The 
lumps were seen all over his body, with the exception of the 
head, most of the neck, hands, and feet-only these areas 
appeared to have been spared.  The lipomas appeared more 
numerous on the lower extremities, mostly on both thighs.  
Also, there were numerous lipomas on the upper extremities 
and multiple lipomas on the veteran's back, and in less 
number, around the abdomen.  

The lipoma size was from 1.5 to 2 cm in diameter, in the 
forearms and upper arms bilaterally, rounded and some tender 
on applying compression, and some were larger.  There were 
also numerous lipomas on both legs that were larger, egg-
shaped, 6 to 8 cm in length, diameter of 3 to 4 cm.  Also, on 
the veteran's back, there were some more than 10 large 
lipomas, rounded, about 2 cm in diameter to 6-7 cm in length, 
some were painful to compression.  Also, at the front chest, 
there were multiple lipomas, from 2 to 4 cm in diameter.  
Some were symptomatic.  In addition to these, at the level of 
the right buttock (right gluteal area), there were a few 
lipomas that were tender to touch, and the veteran indicated 
these were scheduled for surgery.  

Additionally, there were innumerable, well-healed surgical 
scars, straight, flat, and white-colored, without signs of 
complication, but located all over the body, in the back, 
legs, arms and trunk.  The length of the scars was from 1 cm 
to 4 cm or 5 cm.  The examiner believed that these scar sites 
were related to the removal of the larger, painful lymphomas.  
Skin overlying the lymphomas was normal, and the examiner 
pointed out that this was an expected finding.  There were no 
signs of inflammation or ulceration or cystic-like steatomas 
or sebaceous cysts.  

The diagnosis was lipomatosis, innumerable (too numerous to 
count) lipomas of the veteran's extremities, trunk, and back, 
with numerous well-healed scars from hundreds of surgeries 
(excisions).  The examiner noted that the lipomatoses had 
appeared in the veteran on an ongoing basis since the 1950's, 
with periodic episodes of becoming painful (symptomatic) and 
consequently generating numerous surgeries.

A review of the medical evidence, and particularly the report 
of the February 2005 VA dermatologic examination, persuades 
the Board that the veteran's lipomatoses may be regarded as 
in the nature of skin lesions.  In turn, skin lesions may be 
rated under Diagnostic Code 7806 for application to eczema or 
dermatitis.  Lipomas are shown to involve almost the entire 
body, sparing only the head, most of the neck, and the hands 
and feet.  Clearly, more than 40 percent of the entire body 
is affected by lipomatosis.  The medical evidence makes clear 
that lipomatosis involving virtually all body surfaces, 
except those just mentioned, has been present since August 
30, 2002.  Criteria for a rating of 60 percent for lipomata, 
from August 30, 2002, have been met, and a grant of a single, 
60 percent evaluation is warranted.  


ORDER

A 60 percent rating for lipomata since August 30, 2002, is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


